Exhibit 10.1


RESTRICTED STOCK AGREEMENT (FORM)
AGREEMENT entered into effective _____________ ("Grant Date") by and between
Condor Hospitality Trust, Inc., a Maryland corporation ("Company") and
_____________, an employee of the Company ("Employee").
1. Stock Award.  _________ shares (the "Restricted Shares") of the Company's
common stock ("Stock"), shall be issued as hereinafter provided in Employee's
name subject to certain restrictions thereon.  The Restricted Shares shall
become non-forfeitable and fully vested in staggered one-fifth (1/5th)
increments on ______________, ______________, ____________, ______________ and
______________, provided that with respect to each increment, the Employee is in
the continuous employment of the Company on such vesting date.  In the event of
termination of the Employee's employment (voluntary or involuntary), the
Employee shall forfeit all of the Restricted Shares not then vested.  This
restricted stock grant is issued from the Company's 2016 Stock Plan.
2. Dividends and Voting Rights.  The Employee shall be entitled to receive any
dividends paid with respect to the Restricted Shares that become payable;
provided, however, that no dividends shall be payable to or for the benefit of
the Employee for the Restricted Shares with respect to the record dates
occurring prior to the Grant Date, or with respect to record dates occurring on
or after the date, if any, on which the Employee has forfeited the Restricted
Shares.  The Employee shall be entitled to vote the Restricted Shares to the
same extent as would have been applicable to the Employee if the Employee was
then vested in the shares; provided, however, that the Employee shall not be
entitled to vote the shares with respect to record dates for such voting rights
arising prior to the Grant Date, or with respect to record dates occurring on or
after the date, if any, on which the Employee has forfeited the Restricted
Shares.
3. Restricted Shares.  Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:
(a) Forfeiture Restrictions:  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee's employment
with the Company or employing subsidiary, Employee shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions.  The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as "Forfeiture Restrictions."  The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Shares.  Notwithstanding the foregoing, the Forfeiture Restrictions
shall lapse on the earlier of: (i) the vesting date of such Restricted Shares as
have vested pursuant to Paragraph 1, (ii) the date of a Change of Control (as
such term is defined in the Company's 2016 Stock Plan), (iii) the date
Employee's employment with the Company is terminated by reason of death or total
disability (as determined by the Compensation Committee of the Board of
Directors of the Company (the "Committee") using the definition of total
disability of the Company's long term disability plan), or (iv) ______________
[5th anniversary] (if the Employee's employment with the Company has not
previously terminated on such date(s)).
(b) Book-Entry:  A book-entry on the stock records shall be made by the
Company's transfer agent evidencing the Restricted Shares in Employee's name, or
at the option of the Company, in the name of a nominee of the Company, pursuant
to which Employee shall have voting rights and shall be entitled to receive all
dividends as described in Paragraph 2 of this Agreement.  The book-entry shall
bear a restriction evidencing the nature of the Restricted Shares. Upon the
lapse of the Forfeiture Restrictions without forfeiture, and subject to Section
4 below, the Company shall cause a new book-entry to be made without restriction
in the name of Employee for the shares upon which Forfeiture Restrictions
lapsed.  Notwithstanding any other provisions of this Agreement, the issuance or
delivery of any shares of Stock (whether subject to the restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares.  The Company shall not be obligated to issue or deliver any shares of
Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or any regulation of any governmental authority or any
national securities exchange.
(c) Transfer Restrictions:  The Restricted Shares may not be transferred except
in accordance with applicable federal or state securities laws. Any certificate
representing the Restricted Shares will bear a legend to the following effect:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR
PLEDGED EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. AS A CONDITION TO
THE TRANSFER OF THE SHARES, THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER WILL NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER APPLICABLE
SECURITIES LAWS OR THAT SUCH TRANSFER HAS BEEN REGISTERED UNDER FEDERAL AND ALL
APPLICABLE STATE SECURITIES LAWS.
4. Withholding of Tax.  To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restriction results in income to Employee for
federal or state income tax purposes, Employee shall deliver to the Company at
the time of such receipt or lapse, as the case may be, such amount of money or
shares of unrestricted Stock as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and if Employee fails to do
so, the Company is authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Employee any tax required to be withheld by reason
of such resulting compensation income.
5. Reimbursement.  In the event that (i) the Company is required to restate and
submit to the Securities and Exchange Commission a restatement of its audited
financial statements for a fiscal year after fiscal 2012 due to material
noncompliance with any financial reporting requirement and (ii) Employee engaged
in fraud or intentional misconduct that caused or contributed to the need for
the restatement, as determined by the Board of Directors, the Company, in an
appropriate case as determined by the Board of Directors, shall be entitled to
(i) cancel and forfeit any Restricted Shares and/or (ii) require Employee to
return to the Company the value of such Restricted Shares (valued as of the date
of the lapse of Forfeiture Restrictions with respect thereto), in whole or part,
and return of all dividends paid thereon; provided further, however, that the
Board of Directors may apply this right of reimbursement in all cases to the
Chief Executive Officer and Chief Financial Officer if an employee of the
Company engaged in fraud or intentional misconduct as described above.  The
rights of reimbursement of the Company shall be in addition to any other right
of reimbursement provided by law.
6. Internal Revenue Code Section 409A. Some or all of the Restricted Shares may
be subject to IRC Section 409A. If a Restricted Share is subject to Internal
Revenue Code Section 409A and if the Employee is a "specified employee" (as
defined under IRC Section 409A) on the date the Employee's employment is
terminated, the vesting of any such Share that is due upon Employee's
termination of employment will be deferred until the seventh calendar month
following the calendar month of Employee's  "separation from service" (as
defined under IRC Section 409A)


This agreement is intended to comply with IRC Section 409A and shall be
construed and interpreted in accordance with such intent. Any provision of this
agreement that would result in the imposition of the additional tax under IRC
Section 409A of the Code shall be amended on a timely basis to eliminate, or
reduce to the extent possible, the additional tax. Such amendment may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under IRC Section 409A of the Code.


7. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
8. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
9. Governing Law.  This agreement shall be governed by, and construed in
accordance with, the laws of the State of Maryland.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
effective as of the Grant Date.
CONDOR HOSPITALITY TRUST, INC.
         
By:  ________________________________
____________________________
Chief Executive Officer
Employee


